DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2022 has been entered. 
Withdrawn Rejection/Objection
The objection to claims 11-15 and 21-26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara et al. (previously cited, US 2016/0194599; hereinafter “Kanehara”) in view of Xu (previously cited, TW 2010-21691 A) and Picard (previously cited, US 2014/0127776).
Regarding claim 1, Kanehara discloses a carbon dioxide capture apparatus, comprising:  	a plurality of substrates each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (a plurality of support substrates (2) made of water impermeable material such as glass or stainless steel; see ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5);  	wherein said spaced-apart substrates jointly define a plan view area occupied thereby (the plurality of support substrates are spaced-apart at a predetermined distance in a predetermined area, and thus jointly define a plan view area; see ¶¶ [0091] and [0185]-[0186]; FIGS. 4A-L and 5); 	wherein each of the substrates has one or more surfaces coated with a layer of carbon dioxide capture coating composition (each of the plurality of substrates is coated with a photosynthetic organisms layer, e.g., support substrate (2) is coated with a polymer gel layer (1) coated with a substrate (4) coated with photosynthetic organisms; [0185]-[0186] and [0207]-[0209]); 	wherein the carbon dioxide capture coating composition includes a coating material and photosynthetic organisms (microorganism coating is formed on the substrate (4) by, e.g., spraying a solution containing microorganisms (reads on the instant mixture of coating material and photosynthetic organisms; see [0035] and [0207]-[0208]);  	wherein the photosynthetic organisms admixed with the coating material constitute all photosynthetic organisms of the carbon dioxide capture apparatus (interpreted as being the initial photosynthetic organisms of the apparatus suspended within the suspension; [0035] and [0207]-[0208]); and  	wherein the substrate inhibits the transmission of water through a thickness thereof and along a length and width thereof (support substrate (2) made of water impermeable material such as glass or stainless steel; see ¶ [0226]-[0235]). 	Kanehara does not explicitly disclose wherein the coating material is a hydrogel that consists of alginate, calcium chloride and water.  	Xu discloses a coating composition consisting of a coating material admixed with photosynthetic organisms (Xu at [0010]-[0012]). The coating material consists of alginate, calcium chloride and water (Xu at [0010]-[0012]). The coating composition protects the photosynthetic organism from the environment (e.g., contamination; Xu at [0013]). 	Picard discloses a device comprising a plurality of substrates, each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (FIGS. 1 and 8: substrate 16; [0018]). The substrates (16) each including a surface comprising a coating composition consisting of coating material (carrier; [0022],[0064]) and photosynthetic organisms (algae suspended in the carrier such as alginate; [0022], [0064]). The coating composition including the photosynthetic organisms can be applied on the surface of the substrate by employing variety of carriers and methods including spraying photosynthetic organisms admixed with the alginate on the surface of the substrate ([0022], [0064], [0078]). 	 	In view of Xu and Picard, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to have modified the coating composition of Kanehara with the coating composition of Xu for the purpose of protecting the photosynthetic organisms from the environment (e.g., contamination; Xu at [0013]). Further, one of ordinary skill in the art would have made said modification because such modification would have been the simple substitution of art recognized carrier for the same intended purpose of facilitating coating/spraying the photosynthetic organisms on a surface of a substrate, as disclosed by Picard ([0022], [0064]).  See also MPEP Section 2144.07.
Regarding claim 3, modified Kanehara further discloses wherein the substrates extend vertically in the plan view area (Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 4, Kanehara further discloses wherein each of the substrates is made from a material that is light transmissive (Kanehara, ¶ [0237]).
Regarding claim 5, modified Kanehara discloses wherein each of the substrates spaced away from each adjacent one of the substrates (Kanehara, ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5). 
Regarding claim 6, modified Kanehara further discloses wherein each of the substrates (carbon dioxide capture devices) is flat (Kanehara, FIGS. 4A-L and 5).
Regarding claim 7, modified Kanehara further discloses wherein the substrates extend vertically in the plan view area (Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 8, modified Kanehara further discloses wherein the carbon dioxide capture coating composition is adhered to the one or more surfaces respectively coated thereon (Kanehara, ¶¶ [0091] and [0207]-[0209]; FIGS. 4A-L and 5).
Regarding claim 9, modified Kanehara further discloses wherein the substrates extend vertically in the plan view area (Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 10, modified Kanehara further discloses wherein each of the substrates is made from a material that is light transmissive (Kanehara, ¶ [0237]).
Regarding claim 11, modified Kanehara further discloses wherein each of the substrates (carbon dioxide capture devices) is generally flat (Kanehara, FIGS. 4A-L and 5).
Regarding claim 16, Kanehara discloses a carbon dioxide capture apparatus, comprising:  	a device retaining structure (a fixing instrument for supporting a plurality of substrates (see [0185]-[0187]),  	 a plurality of carbon dioxide capture devices affixed to the fixing instrument (a plurality of support substrates (2) made of water impermeable material such as glass or stainless steel coupled to a fixing instrument; see ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5), 	wherein each of the carbon dioxide capture devices includes a substrate having one or more surfaces thereof coated with carbon-dioxide capture coating composition (each of the plurality of substrates is coated with a photosynthetic organisms layer, e.g., support substrate (2) is coated with a polymer gel layer (1) coated with a substrate (4) coated with photosynthetic organisms; [0185]-[0186] and [0207]-[0209]),  	wherein the carbon dioxide capture coating composition includes a coating material and photosynthetic organisms (microorganism coating is formed on the substrate (4) by, e.g., spraying a solution containing microorganisms (reads on the instant mixture of coating material and photosynthetic organisms; see [0035] and [0207]-[0208]), 	wherein the photosynthetic organisms admixed with the coating material constitute all photosynthetic organisms of each of the carbon dioxide capture devices (interpreted as being the initial photosynthetic organisms of the device suspended within the suspension; [0035] and [0207]-[0208]), 	wherein each of the carbon dioxide capture devices is spaced away from each adjacent one of the carbon dioxide capture devices to provide an airspace between opposing faces thereof therebetween (the plurality of support substrates are spaced-apart (forming airspace) at a predetermined distance in a predetermined area; see ¶¶ [0091] and [0185]-[0186]; FIGS. 4A-L and 5), and 	wherein the substrate inhibits the transmission of water through a thickness thereof and along a length and width thereof (support substrate (2) made of water impermeable material such as glass or stainless steel; see ¶ [0226]-[0235]). 	Kanehara does not explicitly disclose wherein the coating material is a hydrogel that consists of alginate, calcium chloride and water.  	Xu discloses a coating composition consisting of a coating material admixed with photosynthetic organisms (Xu at [0010]-[0012]). The coating material consists of alginate, calcium chloride and water (Xu at [0010]-[0012]). The coating composition protects the photosynthetic organism from the environment (e.g., contamination; Xu at [0013]). 	Picard discloses a device comprising a plurality of substrates, each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (FIGS. 1 and 8: substrate 16; [0018]). The substrates (16) each including a surface comprising a coating composition consisting of coating material (carrier; [0022],[0064]) and photosynthetic organisms (algae suspended in the carrier such as alginate; [0022], [0064]). The coating composition including the photosynthetic organisms can be applied on the surface of the substrate by employing variety of carriers and methods including spraying photosynthetic organisms admixed with the alginate on the surface of the substrate ([0022], [0064], [0078]). 	 	In view of Xu and Picard, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to have modified the coating composition of Kanehara with the coating composition of Xu for the purpose of protecting the photosynthetic organisms from the environment (e.g., contamination; Xu at [0013]). Further, one of ordinary skill in the art would have made said modification because such modification would have been the simple substitution of art recognized carrier for the same intended purpose of facilitating coating/spraying the photosynthetic organisms on a surface of a substrate, as disclosed by Picard ([0022], [0064]).  See also MPEP Section 2144.07. 	Kanehara does not explicitly disclose wherein device retaining structure has an interior space enclosing the plurality of carbon dioxide. 	Picard further discloses wherein the plurality of substrates are enclosed within a device retaining structure having an enclosure (FIG. 1: enclosure 14; [0018]). 	In view of Picard, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the enclosure of Picard into the fixing instrument of modified Kanehara such that the plurality of carbon dioxide devices are enclosed within the enclosure. One of ordinary skill in the art would have made said modification for the purpose of providing desired environment for the photosynthetic organisms of the plurality of substrate (e.g., desired gaseous environment), as disclosed by Picard (Picard at ¶ [0018).	
Regarding claim 17, modified Kanehara further discloses wherein the one or more surfaces of each of the carbon dioxide capture devices extends vertically within the interior space of the device retaining structure (the substrates are arranged vertically by the affixing instrument; see, Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5; Aikens at FIG. 12).
Regarding claim 18, modified Kanehara further discloses wherein the substrate is made from a material that is light transmissive (see Kanehara at ¶ [0237]).
Regarding claim 19, modified Kanehara discloses wherein each of the substrates of carbon dioxide capture devices spaced away from each adjacent one of the carbon dioxide capture devices (Kanehara, ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5). 
Regarding claim 20, modified Kanehara further discloses wherein the carbon dioxide capture coating composition is adhered to the one or more surfaces respectively coated thereon (see ¶¶ [0091] and [0207]-[0209]; FIGS. 4A-L and 5).
Claim(s) 1, 3-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara et al. (previously cited, US 2016/0194599; hereinafter “Kanehara”) in view of Das et al (previously cited, J. Mater. Chem. A, 2015, 3, 20698-20707; hereinafter Das) and Picard (previously cited, US 2014/0127776). This is an alternative rejection to the rejection of claims 1, 3-11 and 16-20 set forth above.
Regarding claim 1, Kanehara discloses a carbon dioxide capture apparatus, comprising:  	a plurality of substrates each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (a plurality of support substrates (2) made of water impermeable material such as glass or stainless steel; see ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5);  	wherein said spaced-apart substrates jointly define a plan view area occupied thereby (the plurality of support substrates are spaced-apart at a predetermined distance in a predetermined area, and thus jointly define a plan view area; see ¶¶ [0091] and [0185]-[0186]; FIGS. 4A-L and 5); 	wherein each of the substrates has one or more surfaces coated with a layer of carbon dioxide capture coating composition (each of the plurality of substrates is coated with a photosynthetic organisms layer, e.g., support substrate (2) is coated with a polymer gel layer (1) coated with a substrate (4) coated with photosynthetic organisms; [0185]-[0186] and [0207]-[0209]); 	wherein the carbon dioxide capture coating composition includes a coating material and photosynthetic organisms (microorganism coating is formed on the substrate (4) by, e.g., spraying a solution containing microorganisms (reads on the instant mixture of coating material and photosynthetic organisms; see [0035] and [0207]-[0208]); 	wherein the photosynthetic organisms admixed with the coating material constitute all photosynthetic organisms of the carbon dioxide capture device (interpreted as being the initial photosynthetic organisms of the device are suspended within the suspension; [0035] and [0207]-[0208]); and  	wherein the substrate inhibits the transmission of water through a thickness thereof and along a length and width thereof (support substrate (2) made of water impermeable material such as glass or stainless steel; see ¶ [0226]-[0235]). 	Kanehara does not explicitly disclose wherein the coating material consists of alginate, calcium chloride and water.  	Das discloses a coating composition consisting of a coating material admixed with photosynthetic organisms (FIG. 2; page 20700). The coating material consists of alginate, calcium chloride and water (FIG. 2, page 20700).  	Picard discloses a device comprising a plurality of substrates, each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (FIGS. 1 and 8: substrate 16; [0018]). The substrates (16) each including a surface comprising a coating composition consisting of coating material (carrier; [0022],[0064]) and photosynthetic organisms (algae suspended in the carrier such as alginate; [0022], [0064]). The coating composition including the photosynthetic organisms can be applied on the surface of the substrate by employing variety of carriers and methods including spraying photosynthetic organisms admixed with the alginate on the surface of the substrate ([0022], [0064], [0078]). 	 	In view of Das and Picard, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to have modified the coating composition of Kanehara with the coating composition of Das. One of ordinary skill in the art would have made said modification because such modification would have been the simple substitution of one known carrier for another for the predictable result of facilitating coating/spraying the photosynthetic organisms on a surface of a substrate, as disclosed by Picard ([0022], [0064]).  See also MPEP Section 2144.07.
Regarding claim 3, modified Kanehara further discloses wherein the substrates extend vertically in the plan view area (Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 4, Kanehara further discloses wherein each of the substrates is made from a material that is light transmissive (Kanehara, ¶ [0237]).
Regarding claim 5, modified Kanehara discloses wherein each of the substrates of carbon dioxide capture devices spaced away from each adjacent one of the carbon dioxide capture devices (Kanehara, ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5). 
Regarding claim 6, modified Kanehara further discloses wherein each of the substrates (carbon dioxide capture devices) is flat (Kanehara, FIGS. 4A-L and 5).
Regarding claim 7, modified Kanehara further discloses wherein the substrates extend vertically in the plan view area (Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 8, modified Kanehara further discloses wherein the carbon dioxide capture coating composition is adhered to the one or more surfaces respectively coated thereon (Kanehara, ¶¶ [0091] and [0207]-[0209]; FIGS. 4A-L and 5).
Regarding claim 9, modified Kanehara further discloses wherein the substrates extend vertically in the plan view area (Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5).
Regarding claim 10, modified Kanehara further discloses wherein each of the substrates is made from a material that is light transmissive (Kanehara, ¶ [0237]).
Regarding claim 11, modified Kanehara further discloses wherein each of the substrates (carbon dioxide capture devices) is generally flat (Kanehara, FIGS. 4A-L and 5).
Regarding claim 16, Kanehara discloses a carbon dioxide capture apparatus, comprising:  	a device retaining structure (a fixing instrument for supporting a plurality of substrates (see [0185]-[0187]),  	 a plurality of carbon dioxide capture devices affixed to the fixing instrument (a plurality of support substrates (2) made of water impermeable material such as glass or stainless steel coupled to a fixing instrument; see ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5), 	wherein each of the carbon dioxide capture devices includes a substrate having one or more surfaces thereof coated with carbon-dioxide capture coating composition (each of the plurality of substrates is coated with a photosynthetic organisms layer, e.g., support substrate (2) is coated with a polymer gel layer (1) coated with a substrate (4) coated with photosynthetic organisms; [0185]-[0186] and [0207]-[0209]),  	wherein the carbon dioxide capture coating composition includes a coating material and photosynthetic organisms (microorganism coating is formed on the substrate (4) by, e.g., spraying a solution containing microorganisms (reads on the instant mixture of coating material and photosynthetic organisms; see [0035] and [0207]-[0208]), 	wherein the photosynthetic organisms admixed with the coating material constitute all photosynthetic organisms of the carbon dioxide capture device (interpreted as being the initial photosynthetic organisms of the device suspended within the suspension; [0035] and [0207]-[0208]), 	wherein each of the carbon dioxide capture devices is spaced away from each adjacent one of the carbon dioxide capture devices to provide an airspace between opposing faces thereof therebetween (the plurality of support substrates are spaced-apart (forming airspace) at a predetermined distance in a predetermined area; see ¶¶ [0091] and [0185]-[0186]; FIGS. 4A-L and 5), and 	wherein the substrate inhibits the transmission of water through a thickness thereof and along a length and width thereof (support substrate (2) made of water impermeable material such as glass or stainless steel; see ¶ [0226]-[0235]). 	Kanehara does not explicitly disclose wherein the coating material consists of alginate, calcium chloride and water.  	Das discloses a coating composition consisting of a coating material admixed with photosynthetic organisms (FIG. 2; page 20700). The coating material consists of alginate, calcium chloride and water (FIG. 2, page 20700).  	Picard discloses a device comprising a plurality of substrates, each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (FIGS. 1 and 8: substrate 16; [0018]). The substrates (16) each including a surface comprising a coating composition consisting of coating material (carrier; [0022],[0064]) and photosynthetic organisms (algae suspended in the carrier such as alginate; [0022], [0064]). The coating composition including the photosynthetic organisms can be applied on the surface of the substrate by employing variety of carriers and methods including spraying photosynthetic organisms admixed with the alginate on the surface of the substrate ([0022], [0064], [0078]). 	 	In view of Das and Picard, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to have modified the coating composition of Kanehara with the coating composition of Das. One of ordinary skill in the art would have made said modification because such modification would have been the simple substitution of one known carrier for another for the predictable result of facilitating coating/spraying the photosynthetic organisms on a surface of a substrate, as disclosed by Picard ([0022], [0064]).  See also MPEP Section 2144.07. 	Kanehara does not explicitly disclose wherein device retaining structure has an interior space enclosing the plurality of carbon dioxide. 	Picard further discloses wherein the plurality of substrates are enclosed within a device retaining structure having an enclosure (FIG. 1: enclosure 14; [0018]). 	In view of Picard, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the enclosure of Picard into the fixing instrument of modified Kanehara such that the plurality of carbon dioxide devices are enclosed within the enclosure. One of ordinary skill in the art would have made said modification for the purpose of providing desired environment for the photosynthetic organisms of the plurality of substrate (e.g., desired gaseous environment), as disclosed by Picard (Picard at ¶ [0018).	
Regarding claim 17, modified Kanehara further discloses wherein the one or more surfaces of each of the carbon dioxide capture devices extends vertically within the interior space of the device retaining structure (the substrates are arranged vertically by the affixing instrument; see, Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5; Aikens at FIG. 12).
Regarding claim 18, modified Kanehara further discloses wherein the substrate is made from a material that is light transmissive (see Kanehara at ¶ [0237]).
Regarding claim 19, modified Kanehara discloses wherein each of the substrates of carbon dioxide capture devices spaced away from each adjacent one of the carbon dioxide capture devices (Kanehara, ¶¶ [0184]-[0189] and [0226]-[0235]; FIGS. 1A-1G, 4A-4L and 5). 
Regarding claim 20, modified Kanehara further discloses wherein the carbon dioxide capture coating composition is adhered to the one or more surfaces respectively coated thereon (see ¶¶ [0091] and [0207]-[0209]; FIGS. 4A-L and 5).
Claims 2 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara in view of Xu and Picard OR in the alternative Das and Picard as applied to claim 1 above, and further in view of Van Alstyne et al. (previously cited, US 2010/0311157) (hereinafter “Van Alstyne”).
Regarding claims 2 and 27, modified Kanehara discloses the carbon dioxide capture apparatus according to claims 1 and 16. 	Kanehara discloses a plurality of substrates each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (see ¶¶ [0091] and [0185]-[0186]; FIGS. 4A-L and 5), and thus the carbon dioxide capture apparatus of Kanehara meets the limitations:  	- said one or more coatable surfaces of each of the substrates define a respective coatable surface area thereof; and  	- a total coatable surface area of the carbon dioxide capture apparatus is equal to an aggregation of the coatable surface area of all of the substrates.  	Kanehara does not explicitly disclose wherein the total coatable surface area of the carbon dioxide capture apparatus is at least 40 times the plan view area. However, Kanehara discloses that is advantageous during cell culture to maximize land usage so as to improve and increase biomass yield (Kanehara at ¶ [0018]). Kanehara further discloses that the disclosed carbon dioxide capture apparatus can be employed to increases the quantity of microorganisms collected per culture device installation area (Kanehara at ¶ [0058]). Kanehara further discloses wherein plurality of substrates are spaced-apart in the installation area and the height of the substrates can be selected according to the purpose of culturing (Kanehara at [0186]-[0187]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the arrangement and the size of the substrate such that the total coatable surface area of the carbon dioxide capture apparatus is at least 40 times the plan view area with a reasonable expectation of success. One of ordinary skill in the art would have made said modification since Kanehara discloses that it is advantageous during cell culture to maximize land usage so as to improve and increase biomass yield (see ¶ [0018]), the carbon dioxide capture apparatus can be employed to increases the quantity of microorganisms collected per culture device installation area (¶ [0058]), and the plurality of substrates are spaced-apart in the installation area and the height of the substrates can be selected according to the purpose of culturing (¶¶ [0186]-[0187]). One of ordinary skill in the art would have been motivated to make said modification in order to optimize the biomass density and yield. 	Van Alstyne discloses a carbon dioxide capture apparatus (Abstract) comprising a plurality of spaced-apart substrates (FIGS. 11-13; ¶¶ [0135]-[0136]). Van Alstyne further discloses that based on the dimensions of the substrates and the distance therebetween, the density and yield of biomass can be increased (see ¶ [0152]).   	In view of Van Alstyne, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the apparatus of modified Kanehara such that the total coatable surface area of the carbon dioxide capture apparatus is at least 40 times the plan view area with a reasonable expectation of success. One of ordinary skill in the art would have made said modification since Van Alstyne discloses that based on the dimensions of the substrates and the distance therebetween, the desired effective culture surface area can be achieved, and thus the density and yield of biomass can be increased (see ¶ [0152]).
Regarding claim 28, modified Kanehara further discloses wherein the one or more surfaces of each of the carbon dioxide capture devices extends vertically within the interior space of the device retaining structure (the substrates are arranged vertically by the affixing instrument; see, Kanehara, ¶¶ [0185]-[0186]; FIGS. 4A-L and 5; Aikens at FIG. 12).
Regarding claim 29, modified Kanehara further discloses wherein the substrate is made from a material that is light transmissive (see Kanehara at ¶ [0237]).
Regarding claim 30, modified Kanehara further discloses wherein the substrate of each of the carbon dioxide capture devices is flat (see, Kanehara, FIGS. 4A-L and 5).
Response to Arguments
Applicant's arguments filed on July 16, 2022 have been fully considered but they are not persuasive. The examiner would respectfully reiterate the response provided in the Advisory action (dated July 15, 2022) why Applicant’s argument is not persuasive.
In response to the Applicant’s argument on page 15 (under “Response To Advisory Action”) to page 18 of the Remarks filed on 07/16/2022, Applicant’s argument is noted but it is not persuasive. As discussed in the Advisory action, the coating composition of Kanehara is the coating material that is coated on one of the surfaces of the water-absorbent polymer gel and the substrate. Kanehara explicitly discloses that the photosynthetic microorganisms are admixed within a carrier (solution), and the photosynthetic microorganisms admixed within the carrier are sprayed on one of the surfaces of the water-absorbent polymer gel and the substrate. The examiner acknowledges that Kanehara is concerned with the amount of energy required to dry the harvested microalgae. Kanehara proposes multiple processes for minimizing the energy required for drying the harvested microalgae (e.g., air drying; [0025]). However, Kanehara does not discuss any specific materials that should be used as a carrier to achieve the desired moisture content. In fact, according to Kanehara, the moisture content of the biofilm of microorganisms formed between the water-absorbent polymer and the substrate can be anywhere between 30% to 95% (Kanehara, [0298]). A moisture between 30% to 90% facilitates ease of separation between the biofilm and the water-absorbent polymer and the substrate (Kanehara, [0298]). As such, high moisture content of the microorganisms on the substrate of Kanehara would not be detrimental to the invention of Kanehara. Thus, nothing in Kanehara that dictates the material that should be employed with the coating composition to achieve desired moisture content.  As such, it is respectfully submitted that the Kanehara does not teach away from the combination. 
 					    Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799